Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 4, 2021 has been entered.
 
 DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 4, 2021. Claims 1-4 and 6-15 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Partially Maintained) Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
This rejection is withdrawn for claims 1-4 and 6-13 in view of the amendment filed on Feb. 4.
Claims 14 and 15 still recite PDI values for viral vectors. As indicated in the previous 112(b) rejection, it is not clear how these PDI values can be determined to support a meaningful comparison with viral particles in prior art references. 
Additionally, since the PDI-related limitations have been deleted in the most recent amendment, claims 14 and 15 lack antecedent basis for the PDI values.
To facilitate examination, a viral vector particle with the claimed PDI range (e.g. less than 0.3) is considered as reading on a viral particle routinely produced in the field of vaccine study by a comparable method until Applicants provide evidence to the contrary.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

(Previous Rejection – Withdrawn) Claims 1-5 and 7-15 were rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable Scholz et al. (US 2018/0339036 A1, published Nov. 29, 2018, also published as WO 2015/059284A1 April 30, 2015).
This rejection is withdrawn in view of the amendment filed on Feb. 4, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable Scholz et al. (US 2018/0339036 A1, published Nov. 29, 2018, also published as WO 2015/059284A1 April 30, 2015), in view of Jin et al. (US 9610343 B2, patented on April 4, 2017, published on March 8, 2012) and/or Croyle et al. (Pharmaceutical Development and Technology, 1998, 3:3, 365-372).
These claims are directed to a method for preparing liquid compositions of replication-deficient and infectious viral vector-based compositions for storage as a liquid, wherein the viral vector-based particles present in the composition are used to deliver genetic material into cells, the method comprising the steps: 
(a) providing replication-deficient viral vectors; 
are selected from at least three different groups from the following: amino acids with a polar functional group, amino acids with an aliphatic functional group, amino acids with an aromatic functional group, amino acids with a negatively charged functional group, and/or amino acids with a positively charged functional group; and wherein the solution comprises an amino acidamino acids; and 
(c) mixing the replication deficient viral vectors of step (a) with the solution of step (b) to form a mixture; and 
(d) storing the mixture of step (c) as a liquid.
Claim 6 further specifies that the viral vector is selected from the group consisting of MVA, adenovirus, Adenovirus-associated virus (AAV), lentivirus, vesicular stomatitis virus (VSV), or herpesviruses.
Scholz teaches an invention relating to a method for producing stabilized vaccines, comprising: (a) mixing antigens with a solution comprising: (i) chitosan; (ii) at least three different amino acids and/or at least one dipeptide or tripeptide; and (iii) a sugar; and (b) drying the mixture obtained in (a). See Abstract. It teaches that the antigens may be subunit antigens, virus-like particles, live viruses as well as viral vectors such as MVA or adenovirus. See e.g. [0017]. 
Specifically, Scholz teaches that the at least three amino acids can be selected from the groups of (a) amino acids with nonpolar, aliphatic R groups; (b) amino acids with polar, uncharged R groups; (c) amino acids with positively charged R groups; (d) 
Scholz teaches that the total amount of all amino acids, dipeptides and/or tripeptides (that is the sum of all of these components in the solution) to be employed can be between 0.1 and 160 mg/ml, preferably between 10 and 120 mg/ml, more preferably between 40 and 100 mg/ml, even more preferably between 60 and 90 mg/ml and most preferably the amount is 80 mg/ml. See e.g. [0032]. It teaches that the solution comprises preferably between 0.1 mg/ml to 300 mg/ml sugar, more preferably between 80 mg/ml to 200 mg/ml sugar, even more preferably between 100 mg/ml to 180 mg/ml sugar and most preferably 160 mg/ml sugar. See e.g. [0032]. 
Accordingly, Scholz teaches a method comprising (a) providing antigens that may be subunit antigens, virus-like particles, live viruses as well as viral vectors such as MVA or adenovirus, (b) providing a solution comprising at least one sugar and at least three different excipients selected from amino acids, wherein the three different amino acids comprise at least a polar, an aliphatic, an aromatic, a negatively charged, and/or a positively charged functional group, and wherein the solution comprises an amino acids- sugar ratio of no more than twice the amount of sugar as compared to the amount of amino acids; and (c) mixing the viral vectors of step (a) with the solution of step (b) to 
Jin teaches an invention in which viruses, and particularly genetically engineered, replication deficient viruses such as adenoviruses, poxviruses, MVA viruses, and baculoviruses which encode one or more antigens of interest, such as TB, malarial, and HIV antigens, are spray dried with a mannitol-cyclodextrin-trehalose-dextran (MCTD) to form a powder where the viability of the viruses are maintained at a suitable level for mass vaccinations after spray drying, and where the viability of the viruses are maintained at suitable level over a period of storage time, even in the presence of humidity. See Abstract.
Specifically, Jin teaches that viruses are spray dried with a formulation of mannitol-cyclodextrin-trehaiose-dextran (MCTD) to produce an immunogenic, spray dried, powder composition that is suitable for delivery by inhalation or other routes (e.g., oral, parenteral, intradermal, sublingual, etc.), that the constituents of the MCTD formulation for spray drying are as follows: M) Mannitol, present at 10-150 mg/ml, and more preferably at 50-100 mg/ml, C) Cyclodextrin, present at 0.1-10 mg/ml, and more preferably 0.2-1 mg/ml, T) Trehalose, present at 0.2-30 mg/ml, and more preferably at 0.5-5 mg/ml, and D) Dextran, present at 0.1-30 mg/mi, and more particularly 0.5-5 mg/ml. See e.g. column 2, lines 44-60. The MCTD formulation comprises trehalose which is a sugar, it also comprises mannitol, cyclodextrin and dextrian which can be considered as excipients according to the instant claims.
Croyle teaches that replication-deficient adenoviruses have received increasing attention as vectors for gene delivery and as potential vaccine carriers. It teaches a 
Accordingly, Jin and Croyle each teaches method of preparing replication-deficient virus vectors in sugar-containing drying formulations for gene transfer or vaccine purposes.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to apply the invention disclosed in Scholz in the preparation of replication-deficient viral vectors disclosed in Jin or Croyle to evaluate if the invention (e.g. a method including a drying formulation comprising sugar and at least three different amino acids) can be used in preparation of replication deficient virus vectors. There is a reasonable expectation of success based on the teachings of Scholz that the invention can be used in virus vectors in general and teachings in Scholz and Jin that a drying formulations can be used in antigens having highly different structural characteristics.   
Regarding the limitation that the claimed viral vectors are both “replication-deficient and infectious.” Both Jin and Croyle teach that the replication-deficient viral vectors encode antigens of interest for delivery, suggesting that the viral vectors must have the ability to deliver the genes encoding the antigens of interest for expression in host cells. This ability is considered as being infectious of a replication-deficient viral vector.  Regarding the step (d) storing the mixture of step (c) as a liquid, since Scholz, Jin and Croyle all teach that a formulated viral vector mixture in liquid is followed by a lyophilization process, there is an inherent storage step between completion of the mixing step to produce a liquid mixture and the lyophilization process, and it would have 
Regarding claim 8, Scholz teaches that that the antigen included in the invention can be a polypeptide. See e.g. [0109]. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to add an additional antigen in the form of  polypeptide to the VLPs composition of Scholz when necessary so that the immunogenic abilities of both can be combined.
Regarding claim 9, Scholz teaches that that chitosan functions as adjuvant. See e.g. [0044].
Regarding claim 10, one of skill in the art would have readily expected that a viral vector produced by harvesting from cells, purification and reconstitution. There is no reason for one not to do the reconstitution immediately when there is no time to wait.
Regarding claims 12 and 13, the intention of using the composition does not further limit the composition itself.
Regarding claims 14-15, the claimed PDI range (e.g. less than 0.5) is considered to be reading on a viral particle routinely produced in the field of vaccine study until Applicants provide evidence to the contrary.  See the 112(b) rejection above.

Response to Applicants’ Arguments
Applicants’ arguments filed on Feb. 4, 2021 have been fully considered. Arguments regarding withdrawn rejections are moot. Applicants’ arguments relevant to the current rejections are addressed in the body of each relevant rejection.

Applicants’ arguments are not persuasive. As indicated in the rejection above, proceeding to the step of freeze-drying after producing viral vector mixtures in liquid does not exclude the step of storing the viral vector mixtures in liquid. In fact, such liquid mixtures are inherently stored under certain conditions for certain lengths of time before they are subjected to freeze-drying processes. Additionally, it would have been within the purview of a skilled artisan to determine how the storage step is carried out.
MPEP section 2145 X.D relates to assertions that the art teaches away from the claimed invention. Such teachings are not considered to be a teaching away merely by indicating that something is in some manner inferior to another. In essence, a teaching away must criticize, discredit, or otherwise discourage the solution. 
A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2145 X.D.



Applicants argue that, in contrast to the teachings of Scholz, they surprisingly found that a composition comprising at least one sugar and at least three different amino acids helps to maintain the infectivity of the viruses stored as a liquid preparation. Applicants argue that Example 3 and figure 19 of the application as-filed show that when the replication-deficient and infectious viral vectors were stored as a liquid preparation comprising at least one sugar and at least three different amino acids, the infectivity of the viral vectors is significantly better maintained at all of the tested temperatures of 5°C, 25°C, and 37°C, as compared to the infectivity of the viral vectors in the original supplier’s formulation (formulation 1). 
Applicants’ arguments are not persuasive. As indicated above, the claims do not exclude that the liquid mixtures may later be subjected to freeze-drying processes. 
As to Applicants’ claimed invention produces unexpectedly superior results, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)-(e) for how unexpected results can be established. To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648